DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:
The claim limitation “a first protrusion positioned directly above a valve lift mechanism of the valve and a second protrusion positioned directly above a pushrod system coupled to the rocker arm” in lines 4-7 is new matter. The original disclosure does not indicate that the first and second protrusions are directly above the valve lift mechanism and the push rod system and its unclear form the drawings if this is the case. For example, in figure 9a, the first and second protrusions (926 and 928) appear to be offset (along the axis “S”) from the valve lift mechanism and the push rod assembly and for this reason do not appear to be directly above. Further, first protrusion (926) appears to be offset in the direction normal to the plane of the cross section in figure 9A since the cross section does not pass through it. For this reason, the limitation is new matter.
Claims 2-4, 6-11 and 21 are rejected due to their dependence on claim 1. 

Regarding claim 12:
The claim limitation “a conical protrusion housed on a first, flat segment of the cover directly, vertically above the valve lift mechanism” in lines 5-6 is new matter. The limitation is 
The claim limitation “wherein the conical protrusion includes a wider, straight base housed on the first, flat segment of the cover and a narrower, straight end facing the valve lift mechanism” in lines 10-12 is new matter. The limitation is new matter because the original disclosure does not indicate that the base and end are straight and this is not the case in the figures shown. In the case of the base, it is connected to the cover and for this reason is not straight.
Claims 13-15 are rejected due to their dependence on claim 12. 

Regarding claim 16:
The claim limitations “a first protrusion positioned directly above a valve lift mechanism of a valve coupled to the rocker arm and a second protrusion positioned directly above a pushrod system coupled to the rocker arm” in lines 8-10 is new matter. The limitation is unclear for the same reason identified above in the claim 1 rejection.
Claims 17-20 are rejected due to their dependence on claim 16.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The claim is unclear because of limitation “a first protrusion positioned directly above a valve lift mechanism of the valve and a second protrusion positioned directly above a pushrod system coupled to the rocker arm” in lines 4-7. This limitation is unclear because of the term “directly” in regards to the location of the first protrusion relative to the valve lift mechanism and in regards to the location of the second protrusion relative to the pushrod system. It’s unclear what the applicant is attempting to say when they use the term directly since the original disclosure shows these structures offset from each other in figures 9a-d. For this reason, the limitation is unclear. For the sake of examination, the office has assumed that the first and second protrusion can be offset form the valve lift mechanism and the pushrod system so long as the protrusions are located above.
Claims 2-4, 6-11 and 21 are rejected due to their dependence on claim 1.

Regarding claim 12:
The claim is unclear because of limitation “a first protrusion positioned directly above a valve lift mechanism of the valve and a second protrusion positioned directly above a pushrod system coupled to the rocker arm” in lines 5-6. The limitation is unclear for the same reason 
The claim is also unclear because of limitation “wherein the conical protrusion includes a wider, straight base housed on the first, flat segment of the cover and a narrower, straight end facing the valve lift mechanism” in lines 10-12. This limitation is unclear because it indicates that the base is straight when the base is attached to the cover and does not have a straight surface. For the sake of examination, the office has assumed that the limitation requires the end of the protrusion to be straight.
Claims 13-15 are rejected due to their dependence on claim 12. 

Regarding claim 16:
The claim is unclear because of limitation “a first protrusion positioned directly above a valve lift mechanism of a valve coupled to the rocker arm and a second protrusion positioned directly above a pushrod system coupled to the rocker arm” in lines 8-10. The limitation is unclear for the same reason identified above in the 35 USC 112(b) claim 1 rejection above. The office has taken the same interpretation as indicated above.
Claims 17-20 are rejected due to their dependence on claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 

Claim 1-4, 6, 11-13 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 5,553,583 to Jones.

Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) claim rejection above):
Jones discloses:
A method for an engine, the method comprising: 
selectively supplying lubricating oil (as shown in figure 6; column 5, lines 18-29;*1) to a tip (40’) of a rocker arm (40) via oil channels (34, 45, 52) aligned only during opening of a valve (valve is a part of valve assembly 46) coupled to the tip (40’) by splashing lubricating oil (see figure 1 below, element D which shows oil splashed onto the cover 60) to a cover (60) of the rocker arm (40) and dripping the splashed oil (see figure 1 below, element E where lubricant is splashed from the cover 60) on the tip (40’) via a first protrusion (see figure 1 below, element F) positioned directly above (see the 35 USC 112(b) rejection above for the claim interpretation, this has been interpreted to only require the protrusion above the valve lift mechanism which is the case) a valve lift mechanism (46) of the valve and a second protrusion (see figure 1 below, element G) positioned directly above a pushrod system (48/62) coupled to the rocker arm (40),  housed on the cover, wherein each of the first protrusion (see figure 1 below, element F) and the second protrusion (see figure 1 below, element G) is see figure 1 below where protrusions F and G are offset from the rocker shaft 12) along a horizontal axis running through the valve lift mechanism and the pushrod system (axis extend from end 40” and 40’).
Jones fails to disclose:
Wherein a first amount of oil dripped from the first protrusion on the valve lift mechanism is higher relative to a second amount of oil dripped from the second protrusion on the pushrod system.

In regards to the limitation, “Wherein a first amount of oil dripped from the first protrusion on the valve lift mechanism is higher relative to a second amount of oil dripped from the second protrusion on the pushrod system”, the Jones reference clears indicates in column 5, lines 45-50 that the spread of the spray (amount of lubricant that drips toward the first set of protrusion and the second set of protrusions) is dependent on the dimensions of the of the rocker arm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first protrusion and the second protrusions in a manner where more of the oil/lubricant would drip/spray form the first protrusion if the dimension of the rocker arm required it (rocker arm was longer in that direction requiring more spray/lubricant/oil directed in that direction).

*1- according to column 5, lines 19-29, the channels 52 and 45 are not in fluid communication with channel 34 as the rocker arm 40 rotates in the “D” direction (in figure 7) which is in the closing valve direction (opposite what is shown in figure 6) and the channels 52, 45 and 34 are in 


    PNG
    media_image1.png
    657
    680
    media_image1.png
    Greyscale

Figure 1 - figure 6 from Jones, annotated by the examiner

    PNG
    media_image2.png
    322
    366
    media_image2.png
    Greyscale

Figure 2 - figure 6 from Jones, annotated by the examiner

Regarding claim 2:
Jones discloses:
The method of claim 1, wherein the oil channels include first vertical channel (figure 7, element 32) and a second vertical channel (figure 7, element 34), the second vertical channel supplying oil to the supply channel (52).  

Regarding claim 3:
Jones discloses:
The method of claim 2, wherein selectively supplying the lubricating oil includes supplying the lubricating oil to the tip (40’) from the second vertical channel (34) upon the supply channel (52) aligning with the second vertical channel during lowering of the tip for opening of the valve (see figure 6 in Jones which shows 34 and 52 are aligned when the rocker arm has the valve in the opening position; column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from second vertical channel 34 and therefore the opposite direction of the D direction (opening position of the valve) aligns the second vertical channel and the supply channel), the supply channel including an opening (see figure 2 above, element J) at an end facing (see figure 1 above, element K) the cover (60) of the rocker arm.  

Regarding claim 4:
Jones discloses:
40’) from the second vertical channel (34) upon the supply channel being offset from the second vertical channel upon raising the tip and closing of the valve (see figure 7 in Jones which shows 34 and 52 are out of alignment/closed when the rocker arm moves in the “D” direction (closing valve direction); column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from second vertical channel 34).  

Regarding claim 6:
Jones discloses:
The method of claim 2, wherein the second vertical channel (figure 7, element 34) extends radially from a pivot point (axis of rotation of rocker shaft 12) on a rocker shaft (12) housed within an opening (bore in rocker arm 40 that receives bushing 44) of the rocker arm towards the supply channel (52), the rocker arm oscillating about the pivot point of the rocker shaft (column 3, lines 53-55).  

Regarding claim 11:
Jones discloses:
The method of claim 1, wherein the valve (valve is a part of valve assembly 46) coupled to the tip (40’) is one of an intake valve and an exhaust valve of a cylinder (inherent, these are valves for a cylinder head (column 3, lines 30-35) for an internal combustion engine (column 5, lines 5-10) which would make the valves either exhaust valves or intake valves).  

Regarding claim 16:
Jones discloses:
A system for an engine, the system comprising: 
a first vertical channel (figure 7, element 34) fluidically coupled to an oil sump (inherent since the first vertical channel 34 sprays oil indicating it must be connected with the oil sump) at a cylinder head (36 connects to the rocker/support shaft 12 which is arranged near/on/at the cylinder head 70 making 36 near/on/at the cylinder head) at a first end (located in one of bores 32 which is located on the right half/first end (note a first end has been interpreted broadly to refer to the right half of shaft 12 since the sump/fluid passageway at inlet 404 of applicants disclosed invention is on the right half of the shaft) as shown in figure 1) via one or more vertical and horizontal channels (30); 
a supply channel (52) selectively aligned with the first vertical channel (34; as seen in figure 6; column 5, lines 18-29; *1 above) based on an angle of a rocker arm (40); 
a cover (60) of the rocker (40) including a first segment (see figure 1 above, element L) and a second segment (see figure 1 above, element M) divided via a ridge (see figure 1 above, element N); and 
a first protrusion (see figure 1 above, element F) positioned directly above (see the 35 USC 112(b) rejection of this claim for the interpretation of this limitation, the first protrusion F is located above valve lift mechanism 46) a valve lift mechanism (46) 40) and a second protrusion (see figure 1 above, element G) positioned directly above (see the 35 USC 112(b) rejection of this claim for the interpretation of this limitation, the first protrusion G is located above valve lift mechanism 62) a pushrod system (62) coupled to the rocker arm (40); 
wherein the first protrusion (see figure 1 above, element F) is positioned on a straight surface of the first segment (see figure 1 above, element L) of the cover (60), and the second protrusion (see figure 1 above, element G) is positioned on another straight surface of the second segment (see figure 1 above, element M) of the cover (60), the first protrusion (see figure 1 above, element F) larger in size (measuring first protrusion F from surface L and second protrusion G from N makes the first protrusion F larger) relative to the second protrusion (see figure 1 above, element G).
Jones fails to disclose:
The first protrusion configured to drip a larger amount of oil on the valve lift mechanism relative to the second protrusion.

In regards to the limitation, “The first protrusion configured to drip a larger amount of oil on the valve lift mechanism relative to the second protrusion”, the Jones reference clears indicates in column 5, lines 45-50 that the spread of the spray (amount of lubricant that drips toward the first set of protrusion and the second set of protrusions) is dependent on the dimensions of the of the rocker arm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first protrusion and the second protrusions in a manner where more of the oil/lubricant would drip/spray form the first rocker arm was longer in that direction requiring more spray/lubricant/oil directed in that direction).

Regarding claim 17:
Jones discloses:
The system of claim 16, wherein selectively aligning includes the supply channel (52) being aligned with the first vertical channel (34) upon the tip (40’) of the rocker arm being lowered during opening of the valve (as seen in figure 6; column 5, lines 18-29;*1 above), and the supply channel (52) being offset with the first channel (34) upon the tip of the rocker arm being raised upon closing of the valve (column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from first channel 34).  

Regarding claim 18:
Jones discloses:
The system of claim 16, wherein the first vertical channel (34) is fluidically coupled to the supply channel (52) at a second end (as shown in figure 1, the second channel 34 can be located on left side/second side of the rocker shaft 12 (for the rocker arm located on the left side/second side) while the oil sump/fluid passageway 36 can be located on the right side/first side of the rocker shaft 12) opposite to the first end.  

Regarding claim 19:
Jones discloses:
52) being aligned with the second first vertical (34 of Jones), lubricating oil from the oil sump (inherent since the first vertical channel 34 sprays oil indicating it must be connected with the oil sump) is splashed to the cover (60) of the rocker arm (40) via an opening (see figure 2 above, element J) at an end of the supply channel (52), the splashed oil (see figure 1 above, element E where lubricant is splashed from the cover 60) dripping on the tip (40’) via the first protrusion or the second protrusion (see figure 1 above, element F and G, see the arguments in the 35 USC 103 rejection of claim 16 above).  

Regarding claim 20:
Jones discloses:
The system of claim 16, wherein, upon the supply channel (52 of Jones) being offset from the first vertical channel (34 of Jones), oil flow is averted (the first vertical channel is fluidically disconnected when the supply channel (52 in Jones) comes as the first vertical channel is rotated away from (as per figure 7 of jones) the supply channel (34 of Jones)) from the oil sump (fluid passage way 36 in Jones) to the tip (40’ of Jones) of the rocker arm (40 of Jones).  

Regarding claim 21:
Jones discloses:

measuring first protrusion F from surface L and second protrusion G from N makes the first protrusion F larger). 

Regarding claim 12 (as best understood by the examiner, see the 35 USC 112(b) rejection of the claim above):
Jones discloses:
A method for an engine, the method comprising: 
during a first condition (as seen in figure 6; column 5, lines 18-29;*1 above), flowing lubricating oil to a tip (40’) of a rocker arm (40) via a supply channel (52) fluidically connected to a first channel (34/30) by splashing lubricating oil (see figure 1 above, element D which shows oil splashed onto the cover 60) to a cover (60) of the rocker arm (40), the splashed oil (see figure 1 above, element E where lubricant is splashed from the cover 60) dripping on a valve lift mechanism (46) of a valve coupled to the tip (40’) via a protrusion (see figure 1 above, element F) housed on a first, flat segment (see figure 1 above, element L) of the cover (60) directly, vertically above (see the 35 USC 112(b) claim rejection for the interpretation of this limitation, this has been interpreted to require the protrusion to be located above the valve lift mechanism as shown in the reference) the valve lift mechanism, the protrusion horizontally offset towards the valve lift mechanism from a pivot point on a rocker shaft (see figure 1 above where F is horizontally offset form the rocker shaft 12) ; and 
during a second condition (period where the rocker arm is rotated in the D direction as shown in figure 7), suspending flow of the lubricating oil to the tip (40’) by offsetting the first channel from the supply channel (52), 
see figure 1 above, element F and G) includes a wider, straight base (see figure 2 above, element H) housed on the first, flat segment (L in figure 1 above) of the cover (60) and end (see figure 2 above, element I) facing the valve lift mechanism.  
Jones fails to disclose:
A conical protrusion including a narrower, straight end facing the valve lift mechanism.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the difference in protrusion shape (conical shape including a narrower, straight end facing the valve lift mechanism) as required by the claim is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed protrusion was significant (see MPEP 2144.04). Further, choosing a conical shape for the protrusion would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art already discloses a variety of shapes with wider bases and narrower ends for these protrusions including pyramids (as evidenced by JP 2004-60456 to Kiriyama which shows protrusions (19a) in pyramid shapes) and wedge shapes (see Jones, figure 1 below, element G) and a cone shape would simply be a derivative of these shapes.

Regarding claim 13:
Jones discloses:
46) coupled to the tip (40’) of the rocker arm (40) being in an open position (as shown in figure 6 which is in the opposite of direction D in figure 7), and the second condition includes the valve (46) coupled to the tip (40’) of the rocker arm (40) being in a closed position (opposite of what is shown in figure 6 which is in the direction D as shown in figure 7), the valve being one of an intake valve and an exhaust valve (inherent, seeing as these of internal combustion engines (column 1, lines 5-10) are either intake or exhaust valves).  

 

Note: the following rejection of claim 2 and the following dependent claims has been made based on the interpretation that Jones does not teach the first vertical channel for the sake of better rejecting claims 7-10 and is not an admission that there is not a channel in Jones that could be interpreted as a vertical channel that could not be interpreted as the first vertical channel as indicated in the 35 USC 103 rejection of claim 2 above.

Claims 2, 6 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 6 above, and further in view of US patent number 2,725,955 to Roos.
Regarding claim 2:
Jones discloses:
figure 7, element 34), the second vertical channel (figure 7, element 34) supplying oil to the supply channel (52).  
Jones fails to disclose:
	A first vertical channel.
Roos teaches:
	A rocker arm system (figure 1 and 2) that includes a rocker arm (65) that pivots on a rocker shaft (70). Further, the rocker shaft includes a hollow lubricant passage/first horizontal channel (column 4, lines 35-40) that extends through it to lubricate the bearings of the rocker arms (column 5, lines 55-60). The hollow lubricant passage/first horizontal channel is supplied with lubricant from a cylinder head (33) via a first vertical channel (132) extending along a pillar of a rocker pedestal (76) with a junction (130) formed between the first vertical channel and the hollow lubricant passage/first horizontal channel. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to replace the pipe member/fluid passage (36) of Jones with a first vertical channel extending along the pillar/pedestal (16) of Jones and a junction would be formed between the first vertical channel and the first horizontal channel (30) of Jones as taught by Roos. This a simple substitution of one known element (the pipe member/fluid passage (36) of Jones) for another (a first vertical channel extending along the pillar/pedestal as taught by Roos) to obtain predictable results (to supply lubricant to the first horizontal channel). 

Regarding claim 6:
Jones discloses:
The method of claim 2, wherein the second vertical channel (figure 7, element 34) extends radially from a pivot point (axis of rotation of rocker shaft 12) on a rocker shaft (12) housed within an opening (bore in rocker arm 40 that receives bushing 44) of the rocker arm towards the supply channel (52), the rocker arm oscillating about the pivot point of the rocker shaft (column 3, lines 53-55).  
 
Regarding claim 7:
All limitations of the claim are taught by the 35 USC 103 rejections of claim 2 by Jones and Roos:
The method of claim 6, wherein the lubricating oil is supplied to the second vertical channel (figure 7, element 34) from a first horizontal channel (30) axially extending through the rocker shaft (12), and 
wherein the rocker arm system includes a cylinder head (70) and a pillar of a rocker pedestal (16).  
The method of claim 6, wherein the lubricating oil is supplied to the second vertical channel (Jones, figure 7, element 34) from a first horizontal channel (Jones, 30) axially extending through the rocker shaft (Jones, 12), and wherein the lubricating oil is supplied to the first horizontal channel (see the first horizontal channel (132) incorporated form Roos into Jones) from a cylinder head (Jones, 70) via the first vertical channel extending along a pillar of a rocker pedestal (Jones, 16).  

Regarding claim 8:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 above by Jones and Roos:
The method of claim 7, wherein the first vertical channel (see the first vertical channel 132 incorporated from Roos into Jones) is perpendicular to the first horizontal channel (see the first vertical channel 132 incorporated from Roos into Jones which is arranged perpendicular the first horizontal channel of Roos and would be incorporated into Jones accordingly to the first horizontal channel 30 of Jones) and the lubricating oil is supplied to the first horizontal channel (see the first horizontal channel 30 of Jones) from the first vertical channel via an inlet at a junction (see the inlet/junction 130 incorporated from Roos into Jones) of the first vertical channel and the first horizontal channel.  

Regarding claim 9:
Jones discloses:
The method of claim 7, further comprising supplying at least a portion of the lubricating oil (supplied via 30) from the first horizontal channel (30) to one or more draining oil channels (32) extending radially from the pivot point on the rocker shaft to a bearing (44) enclosing the rocker shaft (12) at the opening (see bore within the rocker arm 40 that receives 44) of the rocker arm away from the supply groove (on the opposite side of the rocker shaft 12 from the supply channel).  

Regarding claim 10:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 above by Jones and Roos:
The method of claim 7, further comprising, during supplying the lubricating oil to the tip (40’ of Jones) of the rocker arm (figure 6 of Jones), increasing oil flow to the second vertical channel (figure 7, element 34)) from the cylinder head (70 of Jones; column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from second vertical channel 34 and therefore rotation in the opposite direction (opening of the valve) results in opening the supply channel 52 to the second vertical channel 34), and during suspension of flow of the lubricating oil to the tip of the rocker arm, decreasing oil flow to the second vertical channel from the cylinder head (column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from first channel 34).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 12 above, and further in view of Roos.
Regarding claim 14:
Jones discloses:
The method of claim 12, wherein the first channel (34/30) carries the lubricating oil the supply channel (52) and a rocker shaft (12 of Jones) passing through a pivot point (axis of rotation of rocker shaft 12) of the rocker arm (see figure 6), the rocker arm oscillating about the pivot point (column 4, lines 25-30).  

A cylinder head that supplies oil to the first channel though one or more of a pillar of a rocker pedestal.
Roos teaches:
A rocker arm system (figure 1 and 2) that includes a rocker arm (65) that pivots on a rocker shaft (70). Further, the rocker shaft includes a hollow lubricant passage/first horizontal channel (column 4, lines 35-40) that extends through it to lubricate the bearings of the rocker arms (column 5, lines 55-60). The hollow lubricant passage/first horizontal channel is supplied with lubricant from a cylinder head (33) via a first vertical channel (132) extending along a pillar of a rocker pedestal (76) with a junction (130) formed between the first vertical channel and the hollow lubricant passage/first horizontal channel. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to replace the pipe member/fluid passage (36) of Jones with a first vertical channel extending along the pillar/pedestal (16) from the cylinder head of Jones and a junction would be formed between the first vertical channel and the first horizontal channel (30) of Jones as taught by Roos. This a simple substitution of one known element (the pipe member/fluid passage (36) of Jones) for another (a first vertical channel extending along the pillar/pedestal as taught by Roos) to obtain predictable results (to supply lubricant to the first horizontal channel). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 12 above, and further in view of US patent application publication number 2009/0205600 to Vogel.
Regarding claim 15:
Jones discloses:
The method of claim 12, further comprising, during each of the first condition and the second condition (lubricant/oil is supplied to draining channel 32 despite the different conditions; column 4, lines 60-65), flowing at least a portion of the lubricating oil from the first channel (34/30) to a draining channel (32) leading to a bearing (44) configured to oscillate the rocker arm (column 4, lines 25-30).  
Jones fails to disclose:
Flowing at least a portion of the lubricating oil from the first channel to a set of draining channels (emphasis added by the examiner).
Vogel teaches:
	A center pivot rocker arm (figures 1 and 2) that includes a bearing (6) and a plurality of draining channels (9, one extending to 26 and the other extending to 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to include a plurality of draining channels as taught by Vogel to supply lubricant to different portions of the bearing/bushing and improve wear resistance.

Response to Arguments
Applicant's arguments filed 2/18/22 have been fully considered but they are not persuasive.
Regarding the 35 USC 103/102 claim rejections:
The applicant has amended the claims to overcome the current 35 USC 102/103 rejection however as indicated above the amendments raise clarity issues that make it unclear how to interpret the claims. Based on the examiner’s best interpretations of the claims, the Jones reference still appears to read on the claims and for this reason the above rejections were made. Further, the applicant should note that the amendments to the claims appear to create new matter issues resulting in further 35 USC 112(a) rejections. For these reasons, the rejections with Jones still appear to read on the claim.
 
Regarding the claim objections:
The applicant’s amendments to the claims have addressed the claim objections and for this reason they are withdrawn.

Regarding the 35 USC 112(b) claim rejections:
	The applicant’s amendments to the claims have addressed the previous rejections however and new set of rejections have been made based on the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746